Citation Nr: 1003266	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-34 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to January 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the Veteran's 
active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, prior to the initial adjudication of the 
claims, the agency of original jurisdiction (AOJ) issued a 
letter to the appellant in July 2006 that informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in October 2006.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case are more than adequate for the issues decided on 
the merits herein, as they were based on a review of the 
Veteran's claims file, treatment records, and a physical 
examination.  Supporting rationale was provided for the 
opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination and opinion 
with respect to the issues on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss  or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  In order to 
establish service connection on a nonpresumptive direct 
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  

With respect to a current disability, the record establishes 
that current bilateral hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service, on 
numerous private and VA audiometric examinations conducted 
between 1992 and 2006.  Such audiometric examinations reflect 
pure tone thresholds that range from 5 decibels to 65 
decibels.  The record also demonstrates that the Veteran 
complained of experiencing tinnitus on his October 2006 VA 
examination.

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of hearing loss or tinnitus while in service.  
Further, the Veteran's November 1968 separation examination 
report shows that the Veteran denied a history of hearing 
loss or ear trouble.  Further, such separation examination 
report reflects the following pure tone thresholds, in 
decibels:


500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT
5
5
5

5

Such auditory thresholds reflect normal hearing.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

Nevertheless, the Board notes that, although tinnitus and 
bilateral hearing loss disability were not demonstrated in 
service, and were initially clinically demonstrated by the 
record many years after the Veteran's separation from 
service, pursuant to 38 C.F.R. § 3.303(d), and the Court's 
holding in Hensley v. Brown, service connection may still be 
established if it is shown that current hearing loss is 
related to service.  Also, under 38 U.S.C.A. § 1154 (a) (West 
2002), the VA is required to consider the Veteran's 
contentions in conjunction with the circumstances of his 
service.  

In this case, the Veteran contends that he exposed to loud 
noise while working on military vehicles in Vietnam.  The 
Veteran's DD Form 214 reflects that his military occupational 
specialty was that of a general vehicle repairman and that he 
served in Vietnam for a year.  Further, in a January 2007 
statement, E. L. K., a sergeant who served with the Veteran 
while they were assigned to the 19th Combat Engineer 
Battalion in Vietnam, indicated that the Veteran's duties 
required him to travel to numerous job locations to repair 
broken equipment and that he was often transported by 
helicopter from one job site to another.  E. L. K. also 
reported that regular maintenance and engineering equipment 
operation (including rock crushers, air compressors, diesel 
trucks, bulldozers, and pneumatic tools) occurred in a very 
harsh, loud, and noisy environment and that hearing 
protection was not provided to any battalion personnel 
because they were not aware of the dangers of hearing loss. 
The Board finds the Veteran and E. L. K. are competent to 
report exposure to loud noise in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a 
veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing loud 
noises in service and witnessing events).  Thus, in light of 
all the evidence of record and the Veteran's and E. L. K.'s 
competent and credible statements regarding exposure to loud 
noises in service, acoustic trauma due to loud noise exposure 
in service is conceded as such is consistent with the 
circumstances of the Veteran's service. 38 U.S.C.A. § 
1154(a).

However, the Board observes that the record does not 
establish that the Veteran's current bilateral hearing loss 
disability and/or tinnitus are etiologically related to his 
acoustic trauma in service.  As noted above, tinnitus and 
bilateral hearing loss disability for VA purposes were 
initially demonstrated years after service.  In the absence 
of demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although 
the Veteran has asserted continuity of symptomatology as to 
both disabilities from service, after leaving Vietnam, such 
assertions are not consistent with the objective evidence of 
record, and are not deemed credible for the purposes of 
establishing continuity of symptomatology.  In this regard, 
while such lack of objective evidence does not render his 
statements incredible, such lack of objective evidence is for 
consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).

Further, it is significant to point out that in October 2006, 
a VA examiner, after a review of the Veteran's claims file 
(including referencing the Veteran's history of being exposed 
to noise as a heavy equipment mechanic in Vietnam without 
hearing protection) and an audiological evaluation, opined 
that it was not as least as likely as not that the Veteran's 
hearing loss or tinnitus were related to his military 
service.   In reaching this determination, the examiner noted 
that there were no complaints of hearing loss or tinnitus in 
service, the Veteran's hearing was normal bilaterally at 
separation, and there was no evidence of acoustic damage.  
Thus, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a direct incurrence basis 
for bilateral hearing loss disability or tinnitus.

In order to establish service connection on a presumptive 
basis, the Veteran's tinnitus and/or hearing loss disability 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, no objective evidence of record 
demonstrates that the Veteran's hearing loss disability or 
tinnitus manifested itself to a compensable degree within one 
year of his 1969 separation from service.  Although the 
Veteran reported on VA examination in October 2006 that the 
onset of his bilateral hearing loss was immediately after 
leaving Vietnam, he is not competent to evaluate the severity 
of any such hearing loss as meeting the criteria for a 
hearing loss "disability" consistent with 38 C.F.R. 
§ 3.385, or to evaluate the severity of any such hearing loss 
as having been to a compensable degree pursuant to 38 C.F.R. 
Part 4.  The record reflects that the first documentation of 
bilateral hearing loss "disability" for VA purposes was in 
1992 and tinnitus was in 2006, both many years after the 
Veteran's separation from service.  Hence, the Board finds 
that evidence of record does not establish that the Veteran 
is entitled to service connection on a presumptive basis for 
his current bilateral hearing loss disability and tinnitus.

In conclusion, although the Veteran asserts that his current 
bilateral hearing loss disability and tinnitus are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that was exposed to noise 
in service and experiences current hearing loss and tinnitus.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, in the absence of any 
documented competent medical evidence that demonstrates that 
the Veteran's current bilateral hearing loss disability 
and/or tinnitus are related to noise exposure in service, the 
Board finds that his statements as to the etiology of his 
hearing loss and/or tinnitus to be less than credible and 
that the negative evidence of record, including the October 
2006 VA opinion, is of greater probative value than the 
Veteran's statements in support of his claims.  Consequently, 
although the Board concludes that the evidence is sufficient 
to establish that the Veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that his current bilateral hearing loss disability and 
tinnitus are related to such incident of service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


